Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2, 5 – 18 and 21 – 23 are allowed.
The following is the examiner’s statement of reasons for allowance:

Claims 5 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method for identifying body representation information in an image, comprising: determining a skeleton-like line of a body in the image according to an outline of the body in the image; and performing identification of the body representation information according to the skeleton-like line wherein determining a skeleton-like line of a body in the image according to an outline of the body in the image comprises: acquiring an outline of a binary map of a body in the image; and determining a skeleton-like line of the body in the image according to a direction gradient and the outline of the binary map of the body; wherein acquiring an outline of a binary map of a body in the image comprises: selecting a corresponding chrominance component for segmentation according to a color feature of the body, to determine the binary map of the body in the image; and extracting the outline of the binary map of the body from the binary map of the body, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 21 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a device for identifying body representation information in an image, comprising a processor and a memory; wherein: the memory comprises instructions executable by the processor, and when the instructions are executed, the processor performs a method for identifying body representation information in an image, the method comprising: determining a skeleton-like line of a body in the image according to an outline of the body in the image; and performing identification of the body representation information according to the skeleton-like line, wherein determining a skeleton-like line of a body in the image according to an outline of the body in the image comprises: acquiring an outline of a binary map of a body in the image; and determining a skeleton-like line of the body in the image according to a direction gradient and the outline of the binary map of the body ; wherein acquiring an outline of a binary map of a body in the image comprises: selecting a corresponding chrominance component for segmentation according to a color feature of the body, to determine the binary map of the body in the image; and extracting the outline of the binary map of the body from the binary map of the body, in combination with all other limitations in the claim(s) as defined by applicant.


Claims 23 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method for identifying body representation information in a video, comprising: performing a method for identifying body representation information in an image on video frames that are determined to include a body, the method comprising: -7-U.S. Application No: 16/473,509Attorney Docket: 1734-494Response to Office Action dated November 5, 2021determining a skeleton-like line of a body in the image according to an outline of the body in the image; and performing identification of the body representation information according to the skeleton-like line, wherein determining a skeleton-like line of a body in the image according to an outline of the body in the image comprises: acquiring an outline of a binary map of a body in the image; and determining a skeleton-like line of the body in the image according to a direction gradient and the outline of the binary map of the body; wherein acquiring an outline of a binary map of a body in the image comprises: selecting a corresponding chrominance component for segmentation according to a color feature of the body, to determine the binary map of the body in the image; and extracting the outline of the binary map of the body from the binary map of the body, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642